DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination based on the application filed on 9/17/2019.
Claims 1, 2, 5-6, 8, 9, 12-13, 15-16, and 19 are rejected under 35 U.S.C. 101.
Claims 1, 5, 12, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-3, 6-10, 13-17 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over SAITO Takanobu (EP 2 953 040 A1, circa 2013), in view of Dhir; Anil Kumar et al (US Patent No. 6980939 B2), further in view of CHENG; James Chih et al (US PGPUB No. 20110015902).
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over SAITO Takanobu (EP 2 953 040 A1, circa 2013), in view of Dhir; Anil Kumar et al (US Patent No. 6980939 B2), in view of CHENG; James Chih et al (US PGPUB No. 20110015902), further in view of Neville; Thomas B. (US PGPUB No. 20120245913 A1).
Claims 5, 12 and 19 are objected to (no prior art rejection) with some minor formalities, rejection under 35 USC 101/112/2nd.
This action is made Non-Final.
----- This page is left blank after this line -----


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 recites a “…A computer-readable storage media having computer-executable instructions embodied thereon …” that perform various functions. Claim 15 is rejected under 35 USC 101 as claim 15 does not fall under four categories of patent eligible subject matter. The specification [0045] recites:
[0045] As will be appreciated based on the foregoing specification, the above-described embodiments of the disclosure may be implemented using computer programming or engineering techniques including computer software, firmware, hardware or any combination or subset thereof, wherein the technical effect is a system for generating stable material models and using such stable material models in computer simulations. Any such resulting program, having computer-readable code means, may be embodied or provided within one or more computer-readable media, thereby making a computer program product, i.e., an article of manufacture, according to the discussed embodiments of the disclosure. The computer-readable media may be, for example, but is not limited to, a fixed (hard) drive, diskette, optical disk, magnetic tape, semiconductor memory such as read-only memory (ROM), and/or any transmitting/receiving medium such as the Internet or other communication network or link. The article of manufacture containing the computer code may be made and/or used by executing the code directly from one medium, by copying the code from one medium to another medium, or by transmitting the code over a network.

Such a recitation does not exclude the computer readable medium from being signal per se. Thus, the broadest, reasonable interpretation of “computer-readable storage medium” in view of specification encompasses non-statutory subject matter that is unpatentable under 35 U.S.C. 101. The examiner suggests amending the claim to recite “non-transitory” computer-readable storage media.
	

Claims 1, 2, 5-6, 8, 9, 12-13, 15-16, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental process without any additional elements that provide a practical application or amount to significantly more than the abstract idea.
Claims 1 & 15:
Step 1: the claims are drawn to a system, falling under one of the four statutory categories of invention.
Step 2A, Prong 1:. The claim 1 limitations recite (bolded for abstract idea identification): 
1. A computer-aided design system comprising: 
a display device; 
a memory storing a plurality of surface models, each surface model of the plurality of surface models is in an n-dimensional space including (a) one or more section dimensions of section members of a vehicle design and (b) one of force and moment; and 
a processor configured to execute instructions stored in the memory, which, when executed by the processor, cause the processor to at least: 
display, to a user and on the display device, a graphical user interface that includes a model of a vehicle frame, the model includes a plurality of section members of the vehicle frame and a plurality of junctions connecting, each junction of the plurality of junctions attaches two or more section members of the plurality of section members; 
display, on the display device, a section configuration panel that includes one or more section dimension values for one or more section dimensions of a first section member of the plurality of section members; 

retrieve a first response surface model from the plurality of response surface models based on values of the one or more section dimensions for the first section member; 

determine one or more predicted values associated with the first section member based on the values of the one or more section dimensions of the first section member, the one or more predicted values include one or more predicted crash resistances for the section member; and 

display the one or more predicted values in the graphical user interface, thereby allowing the user to evaluate the one or more predicted values for suitability in vehicle design.



In the step of storing “a plurality of [response] surface models….”, even if the generation of the response surface models (not explicitly claimed) before storing is considered as part of the claim, the claims are directed to mathematical concept/relationship (abstract idea) related to organizing information and manipulating information through mathematical correlations, See as in Digitech Image Techs., LLC v. Electronics for Imaging, Inc. See MPEP 2106.04(a)(2)I.
The step of “retrieve a first response surface model… determine one or more predicted values associated with the first section member based on the values of the one or more section dimensions of the first section member, the one or more predicted values include one or more predicted crash resistances for the section member;… display the one or more predicted values in the graphical user interface,…” is considered mental step of  "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, See MPEP 2106.04(a)(2)III A.  The determining step is a lookup/evaluation process to determine crash resistance based on an observation of a number (dimension), where the lookup is performed possibly in the response surface.
Further the recitation of these steps being performed via a processor do not make them patent eligible as performing a mental process is done on a (i) generic computer and (ii) the computer is used as a tool to perform these specific mental step. See MPEP 2106.04(a)(2)III C.
Step 2A, Prong 2: Limitations that are rejected under this step are bolded for rejection as follows:
1. A computer-aided design system comprising: 

a display device; 

a memory storing a plurality of surface models, each surface model of the plurality of surface models is in an n-dimensional space including (a) one or more section dimensions of section members of a vehicle design and (b) one of force and moment; and 
a processor configured to execute instructions stored in the memory, which, when executed by the processor, cause the processor to at least: 

display, to a user and on the display device, a graphical user interface that includes a model of a vehicle frame, the model includes a plurality of section members of the vehicle frame and a plurality of junctions connecting, each junction of the plurality of junctions attaches two or more section members of the plurality of section members; 

display, on the display device, a section configuration panel that includes one or more section dimension values for one or more section dimensions of a first section member of the plurality of section members; 

retrieve a first response surface model from the plurality of response surface models based on values of the one or more section dimensions for the first section member; (Already addressed in Step 2A Prong 1)

determine one or more predicted values associated with the first section member based on the values of the one or more section dimensions of the first section member, the one or more predicted values include one or more predicted crash resistances for the section member; (Already addressed in Step 2A Prong 1) and 

display the one or more predicted values in the graphical user interface  (Already addressed in Step 2A Prong 1), thereby allowing the user to evaluate the one or more predicted values for suitability in vehicle design.

The claims do not the cited limitations into practical application integration because (1) the additional elements recited in the claim beyond the judicial exception(s) are generic elements; and (2) evaluating those additional elements individually and in combination show that they do not integrate the exception into a practical application, using one or more of the considerations introduced in subsection I supra, and discussed in more detail in MPEP §§ 2106.04(d)(1), 2106.04(d)(2), 2106.05(a) through (c) and 2106.05(e) through (h). 
In accordance with these steps, the judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a display, memory and processor for the system claim, at a high-level of generality (i.e. a generic processor performing generic functions of computing and executing information such that it amounts to no more than mere instructions to apply the exception using a generic computer component).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f). 
Further the memory is used for collection of various response surface models and is adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g).
The claims also do not present improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a) because the outcome is lookup of the a number from pre-generated and selected.
The claims also recites “…thereby allowing the user to evaluate the one or more predicted values for suitability in vehicle design”, generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
Step 2B: As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a display/memory/processor to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer/processing component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)). Also “a memory storing a plurality of surface models …” is extra-solution activity (MPEP 2106.05(g)) related to data gathering. 
Finally the claim 1 also recites the steps of 
display, to a user and on the display device, a graphical user interface that includes a model of a vehicle frame, the model includes a plurality of section members of the vehicle frame and a plurality of junctions connecting, each junction of the plurality of junctions attaches two or more section members of the plurality of section members; 

display, on the display device, a section configuration panel that includes one or more section dimension values for one or more section dimensions of a first section member of the plurality of section members; 

These additional steps of are Well Understood, Routine, Conventional Activity under MPEP 2106.05(d). Examiner points to SAITO (EP 2 953 040 A1. Circa 2013) showing 
display, to a user and on the display device, a graphical user interface that includes a model of a vehicle frame, the model includes a plurality of section members of the vehicle frame and a plurality of junctions connecting, each junction of the plurality of junctions attaches two or more section members of the plurality of section members  (SAITO: Fig.4 & 5A showing various section members with junctions connecting each other and a selected section member 27) ; 

display, on the display device, a section configuration panel that includes one or more section dimension values for one or more section dimensions of a first section member of the plurality of section members  (SAITO: [0061]"... When the design space 25 has been set, the operator instructs the optimization block model generating unit 17 to generate the optimization block model 27 of a size that fits in the design space 25....") ; 

Another reference CHENG et al (US PGPUB No. 20110015902) also discloses a section configuration panel that includes one or more section dimension values for one or more section dimensions of a first section member of the plurality of section members (Cheng: [0069] Fig.13 element 208).
Further the use of vehicle model in graphical user interface is limited to retrieving the dimensions of the section (a number) and not directed to performing simulation using the vehicle model. The number (member dimensions) are used as lookup in response surface to determine predicted values, therefore the use of vehicle model in graphical user interface is ancillary to determining and display of predicted values.
Claim 15 (A computer readable storage media/memory) mirrors claim 1 and is rejected with similar rationale as claim 1. 
Claims 2 recites generate a shell meshed model for the vehicle frame based on the section dimension values for the plurality of section members; and execute a crash test simulation of the vehicle design based on the shell meshed model, which are Well Understood, Routine, Conventional Activity under MPEP 2106.05(d). Examiner points to SAITO (EP 2 953 040 A1. Circa 2013) Fig.1 showing at least elements 15-17 showing meshing environment for members and elements 20-22 showing crashworthiness simulation. Claims 9 & 16 are rejected likewise.
Claims 5 disclose wherein the model is a lumped mass-spring (LMS) model, wherein the plurality of section members represent springs within the LMS model and the plurality of junctions represent masses within the LMS model, and add merely to abstract idea as claimed in claim 1, further defining mathematical model of the vehicle. The claims do not disclose any additional limitations that integrate the judicial exception into practical element. Claims 12 & 19 (LMS Section) are rejected likewise.
Claims 6 disclose wherein the plurality of response surface models are response surface methodology (RSM) models, wherein the predicted crash resistances are one or more of a predicted crushing force and a predicted moment, and add merely to abstract idea as claimed in claim 1, further defining what RSM (data) output. The claims do not disclose any additional limitations that integrate the judicial exception into practical element. Claims 13 & 19 (RMS Section) is rejected likewise.
Method claim 8 (meeting step 1), like claim 1 discloses a method of displaying a vehicle model (which are Well Understood, Routine, Conventional Activity under MPEP 2106.05(d). Examiner points to SAITO (EP 2 953 040 A1. Circa 2013) Fig.1 & 4 [0061]-[0065]) (Step 2B). The steps of displaying section dimension values (Also as in SAITO [0061] is well known as interface to enter values in CAD program – rejected under step 2B). The step of retrieving is considered as data gathering step (Step 2A Prong 2), where the retrieval is based on user selection of first section member dimensions. Also step of determining one or more predicted values are abstract idea as in claim 1 as data lookup in the retrieved first response surface (at best) (as in step 2A prong 1). The step of displaying …predicted values is considered as extra-solution activity  (Step 2A Prong 2). The claims do not disclose any additional limitations that integrate the judicial exception into practical element and follows the same analysis as in claim 1.
----- This page is left blank after this line -----


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, 12, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the plurality of response surface models" in step of “retrieve a first response surface model from the plurality of response surface models based on values of the one or more section dimensions for the first section member;”.  There is insufficient antecedent basis for this limitation in the claim. The limitation “a memory storing a plurality of surface models, each surface model of the plurality of surface models is in an n-dimensional space” does not form antecedent basis for the plurality of response surface models. Applicant can correct this deficiency by reciting “a memory storing a plurality of response surface models…”.
Further claim 1 recites
 “…retrieve a first response surface model from the plurality of response surface models based on values of the one or more section dimensions for the first section member; 
determine one or more predicted values associated with the first section member based on the values of the one or more section dimensions of the first section member, the one or more predicted values include one or more predicted crash resistances for the section member…” .
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: steps showing how the one or more predicted values are determined or how they are associated with retrieve a first response surface model. 
Further claim 1 recites “thereby allowing the user to evaluate the one or more predicted values for suitability in vehicle design” , where there is no metric presented to determine “suitability” claimed, making it clear how the “one or more predicted values” are “evaluated” for suitability.
Claim 5 discloses “wherein the model is a lumped mass-spring (LMS) model…”. There is insufficient antecedent basis for this limitation in the claim. Specifically the independent parent claim 1 recites “….each surface model of the plurality of surface models…” and “…a model of a vehicle frame…”. It unclear which model the model should derive their antecedent basis. Claims 12 and 19 suffer from same deficiency based on their dependence on their respective parent claims reciting at least two models.
Claim Interpretation
Claim 1 " storing a plurality of surface models " is interpreted as " storing a plurality of response surface models ".
Claim 1 interpretation is made that predicted values are determined based on the  retrieve a first response surface model. 
Claim 5, 12 and 19 limitation of  “the model” is interpreted to be “a model of a vehicle frame”.
----- This page is left blank after this line -----


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 6-10, 13-17 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over SAITO Takanobu (EP 2 953 040 A1, circa 2013), in view of Dhir; Anil Kumar et al (US Patent No. 6980939 B2), further in view of CHENG; James Chih et al (US PGPUB No. 20110015902).
Regarding Claims 1 & 15
Saito teaches a computer-aided design system   (Saito: Fig. 1 & [0034])  comprising: a display device (Saito: Fig .1 element 3 [0035]) ; a memory  (Saito : Fig.1 element 7 [0037])  (Saito: Fig.1 element 1 [0039]) (Claim 1) and A computer-readable storage media having computer-executable instructions embodied thereon, wherein, when executed by at least one processor, the computer-executable instructions cause the processor to memory  (Saito : Fig.1 element 7 [0037]) (as in Claim 15): display, to a user and on the display device, a graphical user interface that includes a model of a vehicle frame (Saito: Fig.2 [0034]) , the model includes a plurality of section members of the vehicle frame and a plurality of junctions connecting, each junction of the plurality of junctions attaches two or more section members of the plurality of section members (Saito: Fig.2 & [0040] showing design space where with members connected at junctions are shown) ; display, on the display device, a section configuration panel that includes one or more section dimension values for one or more section dimensions of a first section member of the plurality of section members  (Saito: Fig.4 and 5A show selection of first section member 27, and assigning sizing information to it [0061]). 
Saito does not explicitly teach storing a plurality of surface models, each surface model of the plurality of surface models is in an n-dimensional space including (a) one or more section dimensions of section members of a vehicle design and (b) one of force and moment. Saito also does not explicitly teach retrieve a first response surface model from the plurality of response surface models based on values of the one or more section dimensions for the first section member; determine one or more predicted values associated with the first section member based on the values of the one or more section dimensions of the first section member, the one or more predicted values include one or more predicted crash resistances for the section member; and display the one or more predicted values in the graphical user interface, thereby allowing the user to evaluate the one or more predicted values for suitability in vehicle design.
	Dhir teaches storing a plurality of surface models (Dhir: Fig. 1 at least in Col.3 Lines 44-67) , each [response] surface model of the plurality of surface models is in an n-dimensional space  (Dhir : Col.3 Lines 50-53 showing design parameters as part of response surface model’s n dimensional space) 
Dhir does not explicitly teach including (a) one or more section dimensions of section members of a vehicle design and (b) one of force and moment.
Cheng teaches each [response] surface model including (a) one or more section dimensions of section members of a vehicle design  (Cheng: [0034] & Fig. 1 showing various dimensions of the section member for the vehicle design)  and (b) one of force and moment (Cheng: [0073]-[0076] showing response surface generated for the parameters and force and distance (moment is force acting at a distance)).
Cheng teaches retrieve a first response surface model from the plurality of response surface models based on values of the one or more parameters section dimensions for the first section member (Cheng: [0012] [0065] control parameters and design constraints e.g. [0043]; [0068][0069]) ; determine one or more predicted values associated with the first section member based on the values of the one or more section dimensions of the first section member, the one or more predicted values include one or more predicted crash resistances for the section member (Cheng: [0072]-[0078] as crush distance/mass minimization problem using response surface with crush force in kN as in Fig.4 for different RSM identified by different geometries (square/hex/octaonal/circular/12-corners (see dimension of it Fig.1), with different dimensions) ; and display the one or more predicted values in the graphical user interface, thereby allowing the user to evaluate the one or more predicted values for suitability in vehicle design (Cheng: Fig.4 [0039]-[0040] [0070]-[0079], [0070] addressing suitability with validation) .
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Dhir to Saito to use Response Surface Modeling (RSM) to provide user with various inputs such as Young's modulus, a specific gravity, or a stress-strain property representing yield strength and tensile strength based on sizing of the member (Saito: [0061]-[0063]) to reduce the time to provide such details for simulation (Dhir: Col.2 Lines 63-65) . More specifically Saito does not disclose where the input parameters are derived from to be entered into the system for crash simulation. Dhir provides ways to leveraging past simulations to create RSM as general teaching to fulfill this need in vehicle design field. Further motivation to combine would have been that Saito and Dhir are analogous arts to the instant invention which addresses using CAD data (vehicle model in claim) and response surface  modeling to address non-linearity of the responses and speeding up simulation in vehicle design ((Dhir: Col.1 Lines 25-28 vehicle desigl Col.2 Lines 63-65 speed up; Col.4 Lines 55-29 RSM for different designs; Saito: Fig.1 using CAD for vehicle design and crash analysis). 
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Cheng to Dhir & Saito. The motivation to combine would have been that Cheng further defines the specific parameters as dimensions of the section member (e.g. like in Saito [0061] element 27) and uses that information to determine using RSM crash resistances for the section member (See Cheng: Fig.4), thereby covering range of member dimensions for different forces and crush distances (i.e. providing details to complement Saito for crash simulation), which is analogous to the claimed invention.
Regarding Claims 2, 9 & 16
Saito & Cheng both teach wherein the instructions further cause the processor to: generate a shell meshed model for the vehicle frame based on the section dimension values for the plurality of section members (Saito: [0042]-[0051]; Cheng: [0062]-[0063]) ; and execute a crash test simulation of the vehicle design based on the shell meshed model (Saito: [0052]-[0066]; Cheng: [0067]-[0068]) .
Regarding Claims 3, 10 & 17
Cheng teaches provide, in the section configuration panel, a user input widget for a first section dimension of the one or more section dimensions, the user input widget accepts an input value for the first section dimension1 (Cheng: [0065][0069]) ; receive, through the user input widget, a new value of the first section dimension (Cheng: [0069]) ; and automatically determine the one or more predicted values based on the receiving of the new value and using at least the new value (Cheng: [0069][0075]). Saito teaches user widget as input device (Saito: [0036]).
Regarding Claims 6 & 13
Cheng teaches wherein the plurality of response surface models are response surface methodology (RSM) models (Cheng: [0068]-[0069]) , wherein the predicted crash resistances are one or more of a predicted crushing force and a predicted moment (Cheng: Fig.4 [0067] force and distance (moment is force at a certain distance, mass at a certain distance)) .
Regarding Claims 7, 14  & 20
Dhir and Cheng both teach display, in the section configuration panel, one or more target values associated with the first section member (Dhir: Fig. 2 See desired performance Col.2 Lines 54-62; Cheng: ) , the one or more target values including one or more of a target crush force and a target moment (Cheng: Fig.4 [0067] force and distance (moment is force at a certain distance, mass at a certain distance); where they are compared to ) .; compute a predicted error value based on a comparison of the one or more target values and the one or more predicted values (Dhir: Fig.2 “Is Performance Acceptable? ” as comparison between the desired performance and resulting performance from the response surface models; Cheng: Fig.4 [0067] force and distance (moment is force at a certain distance, mass at a certain distance) [0070] as validation of RSM results against the desired or confirmation simulation) ; and display the predicted error value in the graphical user interface  (Dhir: Fig. 2 “Is Performance Acceptable? ”  No option would mean there is an error between the resulting performance (from RSM) and desired performance, leading to repeating the RSM process) .
Regarding Claim 8
Saito teaches a method of providing a computer-aided design interface(Saito: Fig. 1 & [0034])  , the method is performed by a processor with a memory (Saito: Fig.1 element 1 & 3 [0035] [0039]), the method comprising: displaying, to a user and on a display device, a graphical user interface that includes a model of a vehicle frame (Saito: Fig.2 [0034]), the model includes a plurality of section members of the vehicle frame and a plurality of junctions connecting, each junction of the plurality of junctions attaches two or more section members of the plurality of section members (Saito: Fig.2 & [0040] showing design space where with members connected at junctions are shown); displaying, on the display device, a section configuration panel that includes one or more section dimension values for one or more section dimensions of a first section member of the plurality of section members (Saito: Fig.4 and 5A show selectin of first section member 27, and assigning sizing information to it [0061]).
Saito also does not explicitly teach retrieving a first response surface model from a plurality of response surface models based on values of the one or more section dimensions for the first section member, each response surface model of the plurality of response surface models is in an n-dimensional space including (a) one or more section dimensions of section members of a vehicle design and (b) one of force and moment; determining one or more predicted values associated with the first section member based on the values of the one or more section dimensions of the first section member, the one or more predicted values include one or more predicted crash resistances for the section member; and displaying the one or more predicted values in the graphical user interface, thereby allowing the user to evaluate the one or more predicted values for suitability in vehicle design.
Dhir teaches plurality of response surface models (Dhir: Fig. 1 at least in Col.3 Lines 44-67) is in an n-dimensional space (Dhir : Col.3 Lines 50-53 showing design parameters as part of response surface model’s n dimensional space) 
Cheng teaches retrieving a first response surface model from a plurality of response surface models based on values of the one or more section dimensions for the first section member (Cheng: [0012] [0065] control parameters and design constraints e.g. [0043]; [0068][0069]), each [response] surface model including (a) one or more section dimensions of section members of a vehicle design  (Cheng: [0034] & Fig. 1 showing various dimensions of the section member for the vehicle design)  and (b) one of force and moment (Cheng: [0073]-[0076] showing response surface generated for the parameters and force and distance (moment is force acting at a distance)); determining one or more predicted values associated with the first section member based on the values of the one or more section dimensions of the first section member, the one or more predicted values include one or more predicted crash resistances for the section member (Cheng: [0072]-[0078] as crush distance/mass minimization problem using response surface with crush force in kN as in Fig.4 for different RSM identified by different geometries (square/hex/octaonal/circular/12-corners (see dimension of it Fig.1), with different dimensions); and displaying the one or more predicted values in the graphical user interface, thereby allowing the user to evaluate the one or more predicted values for suitability in vehicle design (Cheng: Fig.4 [0039]-[0040] [0070]-[0079], [0070] addressing suitability with validation).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Dhir to Saito to use Response Surface Modeling (RSM) to provide user with various inputs such as Young's modulus, a specific gravity, or a stress-strain property representing yield strength and tensile strength based on sizing of the member (Saito: [0061]-[0063]) to reduce the time to provide such details for simulation (Dhir: Col.2 Lines 63-65) . More specifically Saito does not disclose where the input parameters are derived from to be entered into the system for crash simulation. Dhir provides ways to leveraging past simulations to create RSM as general teaching to fulfill this need in vehicle design field. Further motivation to combine would have been that Saito and Dhir are analogous arts to the instant invention which addresses using CAD data (vehicle model in claim) and response surface  modeling to address non-linearity of the responses and speeding up simulation in vehicle design ((Dhir: Col.1 Lines 25-28 vehicle desigl Col.2 Lines 63-65 speed up; Col.4 Lines 55-29 RSM for different designs; Saito: Fig.1 using CAD for vehicle design and crash analysis). 
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Cheng to Dhir & Saito. The motivation to combine would have been that Cheng further defines the specific parameters as dimensions of the section member (e.g. like in Saito [0061] element 27) and uses that information to determine using RSM crash resistances for the section member (See Cheng: Fig.4), thereby covering range of member dimensions for different forces and crush distances (i.e. providing details to complement Saito for crash simulation), which is analogous to the claimed invention.
----- This page is left blank after this line -----



Claims 4, 11 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over SAITO Takanobu (EP 2 953 040 A1, circa 2013), in view of Dhir; Anil Kumar et al (US Patent No. 6980939 B2), in view of CHENG; James Chih et al (US PGPUB No. 20110015902), further in view of Neville; Thomas B. (US PGPUB No. 20120245913 A1).
Regarding Claims 4, 11 & 18
Saito/Cheng teach wherein displaying the section configuration panel includes: receiving,  (Cheng: [0069] as changing user input design constraints/variables; Saito: ) ; retrieving one or more stored values for the first section member (Cheng: [0068][0069] performing generating optimized control parameters in response surface) ; and automatically displaying the section configuration panel based on the receiving of the selection input, the section configuration panel displays the one or more stored values as the one or more section dimension values (Cheng: [0069][0075] as providing user with this RSM result/ouputs; See Fig.4 graph as possible output).
Saito and Cheng do not specifically show a graphical user interface to query the response surface model (the selection input and retrieving for display). 
	Neville teaches receiving, in the graphical user interface, a selection input … (Neville: [0050] "... [0050] As shown in FIG. 13, a preferred embodiment of a system 300 for using a response surface includes: a user interface 310 configured to receive a set of characterization parameters..." [0052] [0053]  ) retrieving one or more stored values…  (Neville: [0050] "... to query a database 320 that stores a plurality of [parameter] biomarker response surfaces; a processor 330 configured to receive an applicable biomarker response surface based on the characterization parameters associated with the [input data] patient;...") and automatically displaying the section configuration panel based on the receiving of the selection input, the section configuration panel displays the one or more stored values as the one or more section dimension values (Neville: [0054]) .
Motivation to combine Saito, Dhir and Cheng are as cited in the respective independent parent claims 1, 8 and 15.
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Neville to Cheng. The motivation to combine would have been that Neville and Cheng both user Response Surface to extrapolate actual data (Using real vs simulated runs in Cheng ([0075]), however Neville adds a user interface to query the response surface making the new and useful systems and methods for creating and using optimization response surfaces (Neville: [0003]).
----- This page is left blank after this line -----

Claim Objection
(Claim 5) The computer-aided design system of claim 1, wherein the model is a lumped mass-spring (LMS) model, wherein the plurality of section members represent springs within the LMS model and the plurality of junctions represent masses within the LMS model. --- This claim is objected to as being allowable if incorporated into independent claim and overcoming all the rejections presented above. Claim 12 & 19 which in part discloses similar details is also objected to likewise.
Prior Art of Record
Lim Prior art cited by applicant on PTO 1449, discloses LMS model (See Fig.1 Section 2), however it does not perform modeling wherein the plurality of section members represent springs within the LMS model and the plurality of junctions represent masses within the LMS model.
Lange et al prior art (Early phase modeling of frontal impacts for crashworthiness: From lumped mass–spring models to Deformation Space Models) discloses lumped mass–spring (LMS) model history and drawbacks of the Lim (Fig.1) and other LMS based models (cited starting from Kamal in 1970), and identifies that some LMS model (such as in Kim – “Development of simplified models for automotive crashworthiness simulation and design using optimization. PhD Thesis, University of Iowa, Iowa City, Iowa, 2001”) where some elements (parts of a component) are activated/deactivated during the crash after a certain deformation. For example, a single component, for example, a tube, can be represented by a single mass with a set of parallel elements with nonlinear force–displacement characteristics, which become active/inactive in a sequential order as depicted in Figure 2. However the relation to parts of force–displacement curves as proposed in Kim21 is not sufficient. There is some level of granularity presented in Fig.3, but Lange does not perform modeling wherein the plurality of section members represent springs within the LMS model and the plurality of junctions represent masses within the LMS model (as in claim 5). Lange instead opts for ANN, DSM approaches to overcome the deficiencies in LMS models. 
US PGPUB No. 20020016697 by Nishigaki, Hidekazu et al teaches in FIG. 5 shows one example of such displaying so as to represent an actual image on the screen. In this example, the automotive body is displayed by modeling its initial configuration, i.e., its generalized configuration by means of a combination of a plurality of beam elements and panel elements. The body shown in FIG. 5 is one of the plurality of models which has been retrieved from the aforementioned database as a result of the user's search by specializing the body with respect to the function which the body is required to provide. (See [0276]). 

    PNG
    media_image1.png
    439
    660
    media_image1.png
    Greyscale

Further Nishigaki in Fig.7 teaches entering dimensions of the beam elements 
    PNG
    media_image2.png
    497
    669
    media_image2.png
    Greyscale

Nishigaki although teaches using the Fig.5 model in crash analysis (See [0269]) but  does not explicitly teach using LMS modeling as claimed in claim 5, 12 and 19.
----- This page is left blank after this line -----


Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Examiner’s Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351. The examiner can normally be reached Mon-Fri, 7AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKASH SAXENA
Primary Examiner
Art Unit 2147



/AKASH SAXENA/Primary Examiner, Art Unit 2147                                                                                                                                                                                                        Friday, July 1, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See US PGPUB No. 20020016697 by Nishigaki, Hidekazu et al Fig.7 also teaching this.